974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Petitioner-Appellant,v.David A. GARRAGHTY, Warden, N.C.C.;  Attorney General of theCommonwealth of Virginia;  Robert H. Anderson,III, Assistant Attorney General,Respondents-Appellees.
No. 92-6286.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 27, 1992Decided:  September 2, 1992

Peter Emmanuel Bernard, Appellant Pro Se.
Robert H. Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Peter Emmanuel Bernard seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.2  Bernard v. Garraghty, No. CA-89-289-R (E.D. Va.  Mar. 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c)(1988)


2
 Since we have considered Bernard's appeal in the normal course of the appellate process, we deny his motion to expedite